DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a, b (page 9, line 19, etc.) and α (page 9, line 21, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-12 and 15-16 are objected to because of the following informalities:  
Claims 1-12 and 15-16 are objected to because the parentheses and reference numerals should be removed from the claims.
Claim 3, line 4, “the axis” should be “an axis”.
Claim 4, line 3, “the axis” should be “an axis”.
Claim 5, line 4, “the axis” should be “an axis”.
Claim 5, lines 5-6, “the length” should be “a length”.
Claim 7, line 2, “provide” should be “provides”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

b.	Claim 6 recites the limitations "the contact line" and “the contact circle” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 6, 9-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pat. No. 6,012,193; cited in IDS filed 4/29/2019) in view of Eckstein et al. (US Pat. Pub. No. US 2019/0122914 A1)
Inoue et al. discloses (as in claim 1) a transport roller 15 for a horizontal transport system for transporting a substrate W, wherein the transport roller 15 essentially has the form of a solid body roller characterized in that the transport roller 15 further contains a modified surface 17 providing non-uniform contacting of the substrate W, wherein the modified surface 17 contains contact areas 17a for contacting the substrate W and recesses between the contact areas not contacting the substrate W (column 2, lines 53-60; column 3, lines 35-58; Figs. 1, 2 and 5), wherein the modified surface 17 is adapted to provide a liquid or gas exchange on both sides of the transport roller 15 while being transported using the transport roller 15 (column 3, lines 5-19); (as in claim 6) wherein the modified surface 17 contains at least one contact area 17a each along a contact line, each along a contact circle, or both (Figs. 5 and 6); (as in claim 9) a horizontal transport system containing transport rollers 15, wherein at least one transport roller 15 is the transport roller 15 (Figs. 2 and 6); (as in claim 10) wherein at least two transport rollers 15 are arranged as retaining roller pair (Fig. 6); (as in claim 11) a treatment device for wet treatment, wherein the treatment device contains at least one transport roller 15 (column 3, lines 5-19); (as in claim 12) a method for treating a substrate W, wherein the method contains the step of transporting the substrate W using the transport roller 15 (column 3, lines 5-19); (as in claim 14) wherein the treatment device contains at least one horizontal (as in claim 15) wherein the method contains the step of transporting the substrate W using the horizontal system (Fig. 2); and (as in claim 16) wherein the method contains the step of transporting the substrate W using the treatment device (column 3, lines 5-19 and Fig. 2).
Inoue et al. differs from the instant claimed invention in not disclosing (as in claim 1) the modified surface consisting of an essentially homogenous material, wherein the homogenous material is not made from a fibrous material or a foam; and (as in claim 17) wherein the homogenous material is a polymer or a metal.
Eckstein et al. discloses a horizontal transport system and method for treating a substrate 14 comprising: a plurality of transport rollers 10 having a modified surface (Figs. 8 and 9), wherein the modified surface consists of an essentially homogenous material, wherein the homogenous material is not made from a fibrous material or a foam, and the homogenous material is a polymer or a metal (paragraphs [0053]-[0056], plastics - PVDF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the PVDF (homogenous material according to page 18, line 22 to page 19, line 27 of the specification of the current patent application) as taught by Eckstein et al. in place of the material (synthetic resin foam; column 3, lines 47-50 of Inoue et al.) of Inoue et al. because of the same functionality for transporting a substrate.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of Eckstein et al. as applied to claim 1 above, and further in view of Itoh et al. (US Pat. Pub. No. US 2012/0048678 A1)

Inoue et al. in view of Eckstein et al. differs from the instant claimed invention in not disclosing the modified surface providing line shaped recesses.
Itoh et al. discloses a roller 131, 133, 134 comprising a modified surface having different shapes, including a line shape (Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the line shaped recesses as taught by Itoh et al. in place of the shape of Inoue et al. in view of Eckstein et al. because of the same functionality for draining residues. 

Allowable Subject Matter
Claims 3-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al. (US Pat. Pub. No. US 2012/0140012 A1) discloses a transporting roller comprising a modified surface having recesses. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 27, 2021